                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



In re:                                                          )        Chapter 11
                                                                )
RTI HOLDING COMPANY, LLC,1                                      )        Case No. 20-12456 (JTD)
                                                                )
                                     Debtors.                   )        (Jointly Administered)

                                                                           Re: Docket No. 11

        INTERIM ORDER UNDER SECTIONS 105, 345, 363, 364, 503, 1107 AND 1108
            OF THE BANKRUPTCY CODE AUTHORIZING (I) MAINTENANCE
          OF EXISTING BANK ACCOUNTS; (II) CONTINUANCE OF EXISTING
           CASH MANAGEMENT SYSTEM, BANK ACCOUNTS, CHECKS AND
       RELATED FORMS; (III) CONTINUED PERFORMANCE OF INTERCOMPANY
         TRANSACTIONS; (IV) LIMITED WAIVER OF SECTION 345(b) DEPOSIT
       AND INVESTMENT REQUIREMENTS AND (V) GRANTING RELATED RELIEF


                    Upon consideration of the motion (the “Motion”)2 filed by the debtors and debtors

in possession (the “Debtors”) in the above-captioned chapter 11 cases seeking entry of an Order

under sections 105, 345, 363, 1107 and 1108 of title 11 of the United States Code (the



1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
.
2
    Unless otherwise noted, capitalized terms used herein shall have the meanings ascribed to them in the Motion.

                                                           1
DOCS_LA:331086.11 76136/001
“Bankruptcy Code”) authorizing: the (i) maintenance of existing bank accounts including the

authority to pay routine prepetition banking fees owed to financial institutions; (ii) continued use

of the Debtors’ existing cash management system, bank accounts, checks and related forms for

the Debtors; (iii) continued performance of intercompany transactions and foreign funding

requirements for certain non-debtor affiliates; (iv) a limited waiver under Bankruptcy Code

section 345(b) to the extent necessary; and (v) granting related relief; and upon the First Day

Declaration; and it appearing that the relief requested is in the best interests of the Debtors’

estates, their creditors and other parties in interest; and it appearing that this Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M) and (O); and due and

adequate notice of the Motion having been given under the circumstances; and after due

deliberation and cause appearing therefor; it is hereby ORDERED THAT

                          The Motion is GRANTED on an interim basis as set forth herein.

                          The Debtors are authorized, but not directed, in the reasonable exercise of

their business judgment, (a) to designate, maintain and continue to use, with the same account

numbers, all of the bank accounts in existence on the Petition Date, including, without limitation,

those accounts identified on Exhibit B to the Motion (the “Bank Accounts”) except as may be

set forth herein; (b) to treat the Bank Accounts for all purposes as debtors in possession accounts;

(c) to use all existing paper check stock and related forms without reference to the Debtors’

status as “debtors in possession” until such supply is depleted, after which the Debtors will order

new check stock, deposit slips and related forms with the “debtor in possession” reference and


                                                   2
DOCS_LA:331086.11 76136/001
the corresponding bankruptcy case number on all checks, provided that, with respect to checks

that the Debtors or their agents print themselves, the Debtors shall begin printing the “Debtor in

Possession” legend and case number on such items within ten (10) days of the date of entry of

this Order.”; and (d) to affix within ten (10) days of the entry of this Order the label “debtor in

possession” on purchase orders and invoices issued postpetition.

                          The banks set forth on Exhibit B to the Motion and any other bank (each,

a “Bank” and collectively, the “Banks”) at which any Bank Account is or may be maintained are

hereby authorized to continue to service and administer such Bank Account as an account of the

Debtors as a debtor in possession bank account without interruption and in the usual and

ordinary course of business, and to receive, process, honor and pay any and all checks and drafts

drawn on the Bank Accounts after the Petition Date by the holders or makers thereof, as the case

may be; provided, however, that any check that the Debtors advise any Bank to have been drawn

or issued by the Debtors before the Petition Date may be honored by any Bank only if

specifically authorized by order of this Court.

                          Except as modified by this Order, the Debtors’ existing banking

agreements with the Banks with respect to the Bank Accounts and with respect to the transfers to

and from the Bank Accounts shall continue to govern the postpetition cash management

relationship between the Debtors and each of the Banks.

                          The Debtors and each of the Banks may, without further order of this

Court, agree to and implement changes to the Cash Management System and procedures in the

ordinary course of business and/or in accordance with the terms of any Financing Order,


                                                   3
DOCS_LA:331086.11 76136/001
including, without limitation, the opening and closing of bank accounts, with notice to the United

States Trustee, which accounts shall similarly be subject to this Order. In the course of providing

cash management services to the Debtors, each Bank is authorized, without further order of this

Court, to continue to deduct from the appropriate accounts of the Debtors, the Bank’s routine and

ordinary course fees and expenses associated with the nature of the deposit and cash

management services rendered to the Debtors.

                          No later than the close of business on the fifth (5th) business day following

entry of this Order, the Debtors shall make reasonable efforts to provide to the Banks a list (the

“Prepetition Check List”) of applicable checks that have not been honored prior to the Petition

Date (the “Prepetition Checks”), designate whether or not such Prepetition Checks should be

honored pursuant to any orders entered by the Court, and that a Bank’s reasonable reliance on

the Prepetition Check List in connection with their honoring or dishonoring of a Prepetition

Check, as the case may be, shall not constitute a violation of this Order. Specifically, the

Debtors agree (a) to send the Banks the list of all Prepetition Checks by at least check number

and amount; (b) to circle or highlight the Prepetition Checks on that list for which the Debtors

have Court approval to pay and wants the Banks to honor; and (c) the Banks shall promptly

honor each such circled or highlighted Prepetition Check after the later of (i) receipt of the list of

Prepetition Checks from the Debtors, and (ii) presentment to the Banks of any particular

Prepetition Check highlighted or circled on that list.

                          Each Bank that maintains a disbursement account of the Debtors shall

implement reasonable handling procedures designed to effectuate the terms of this Order, and no


                                                    4
DOCS_LA:331086.11 76136/001
Bank that implements such handling procedures and then honors a prepetition check or other

item drawn on any account that is the subject of this Order either (a) at the direction of the

Debtors to honor such prepetition check or item, (b) in good faith belief that the Court has

authorized such prepetition check or item to be honored, or (c) as a result of an innocent mistake

made despite implementation of such handling procedures, shall be deemed in violation of this

Order.

                          The Debtors shall maintain detailed records reflecting all transfers of

funds (including any Intercompany Transactions) under the terms and conditions provided for by

the existing agreements with the institutions participating in the Cash Management System and

any Financing Order. In connection with the ongoing utilization of their Cash Management

System, the Debtors shall continue to maintain records in the ordinary course of business with

respect to all transfers so that all transactions (including any Intercompany Transactions) may be

readily ascertained, traced and recorded properly on the applicable accounts and distinguished

between prepetition and postpetition transactions. There shall be no intercompany loans to non-

Debtor affiliates absent further order of this Court.

                          The Debtors are authorized to open any new Bank Accounts or close any

existing Bank Accounts with the prior consent of the Prepetition Secured Creditors; provided,

however, that the Debtors give notice within fifteen (15) days to the Office of the United States

Trustee for the District of Delaware and any statutory committees appointed in these chapter 11

cases; provided, further, however, that the Debtors shall open any such new Bank Account (a) at

a bank that has executed a Uniform Depository Agreement with the Office of the United States


                                                    5
DOCS_LA:331086.11 76136/001
Trustee for the District of Delaware, or at a bank that is willing to immediately execute such an

agreement; and (b), that any such new Bank Account shall be subject to the terms of this Order

and any Financing Order.

                          For banks at which the Debtors hold bank accounts that are party to a

Uniform Depository agreement with the Office of the United States Trustee for the District of

Delaware, within fifteen (15) days of the date of entry of this Order the Debtors shall (a) contact

each bank, (b) provide the bank with each of the Debtors’ employer identification numbers; and

(c) identify each of their bank accounts held at such banks as being held by a debtor in

possession in a bankruptcy case.

                          The Debtors are authorized to continue utilizing their Cash Management

System to manage the Debtors’ cash, in a manner consistent with the Debtors’ prepetition

practices, in accordance with the terms of any Financing Order entered by the Court, and this

Order.

                          The Debtors are authorized to continue to consummate the Intercompany

Transactions with other Debtors, and to create Intercompany Claims.

                          The Debtors are authorized to deposit funds, in excess of amounts insured

by the Federal Depository Insurance Corporation so long as such funds are deposited in a Bank

Account with a bank that has a Uniform Depository Agreement with the Office of the United

States Trustee.

                          The Debtors shall cause a copy of this Order to be served on each Bank at

which a Bank Account is maintained within five (5) business days of the entry of this Order.


                                                   6
DOCS_LA:331086.11 76136/001
                          The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the

contents of the Motion.

                          The Debtors are hereby granted an extension of time to comply with the

requirements of 11 U.S.C. § 345(b) for a period of thirty (30) days, without prejudice to the

Debtors' rights to seek a further extension.

                          Notwithstanding the Debtors’ use of a consolidated cash management

system, the Debtors shall calculate their quarterly fees under 28 U.S.C. § 1930(a)(6) based on the

disbursements of each Debtor regardless of who pays the disbursements.

                          The notice requirements under Bankruptcy Rule 6004(a) and the stay

under Bankruptcy Rule 6004(h) are hereby waived, to the extent that it applies.

                          This Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order.




                                                            JOHN T. DORSEY
         Dated: October 9th, 2020                           UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware

                                                    7
DOCS_LA:331086.11 76136/001
